Citation Nr: 1210358	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  11-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected ischemic heart disease.  

2.  Entitlement to an effective date prior to February 8, 2011, for the grant of service connection for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from June 1951 to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

VA FORM 21-0820 dated in September 2011 and statements received in October 2011 reflect that the Veteran wished to withdraw numerous additional issues denied by the RO.  Accordingly, the only claims currently before the Board are as listed on the title page of this decision.  


FINDINGS OF FACT

1.  While the Veteran has a current central sleep apnea disability, it was not incurred during service, not is it due to or aggravated by the service-connected ischemic heart disease.  

2.  The Veteran filed a specific claim for service connection for residuals of prostate cancer on February 8, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to service-connected ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).  

2.  The criteria for an effective date prior to February 8, 2011, for the grant of service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.155, 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2011, June 2011, and October 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and secondary basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the March 2011 and June 2011 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran, his spouse, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Sleep Apnea Claim 

The Veteran contends that currently diagnosed sleep apnea is secondary to injuring his nose during service, or alternatively, the result of his service-connected ischemic heart disease.  It is noted that service connection for ischemic heart disease was established upon rating decision in February 2011 as directly related to the Veteran's exposure to Agent Orange during service.  It is evaluated as 60 percent disabling, effective August 31, 2010.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Lastly, service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has carefully reviewed the evidence of record to determine whether service connection is warranted on either a direct basis or as secondary to a service-connected disability.  The Board finds, however, that despite the Veteran's lay statements, the preponderance of the evidence is against the claim.  

Initially, the Board finds that there is no contention or probative evidence that any sleep apnea disability was incurred during active duty service.  Rather, the Veteran's service treatment records (STRs) reflect that he injured in his nose in March 1961 while playing basketball.  A possible nasal subluxation to the right was noted, as was a possible nasal fracture.  Additional follow-up treatment is not indicated, to include on many subsequently dated treatment records and examinations.  Sleep apnea was not diagnosed during service.  

Post service records include a 2011 statement by the Veteran's spouse in which she noted that the Veteran had excessively snored since the inservice nose injury.  His condition increased in severity over the years.  Post service treatment records reflect a diagnosis of sleep apnea.  It is noted that a sleep study was conducted in February 2011.  At that time, it was indicated that the Veteran's severe sleep apnea was mostly central type with sleep fragmentation.  The Veteran underwent surgery in June 2011 for sleep apnea due to his deviated septum at a private facility.  

In a June 2011 VA examination, the examiner opined that the Veteran's severe sleep apnea was less likely as not caused by or the result of the inservice deviated septum/nasal injury and/or complaints and treatment received in service.  For rationale, the examiner noted that the Veteran had related a history of sleep disruption consistent with sleep apnea syndrome.  In general, the examiner explained that obstructive sleep apnea (OSA) could plausibly be related to nasal conditions.  However, according to the sleep study in the VA files (in February 2011), the etiology of the Veteran's sleep apnea appeared to be central sleep apnea syndrome (CSAS) and not OSA.  He further explained that according to medical literature, CSAS was relatively uncommon, occurring in approximately 4 percent of the population.  The prevalence of CSAS appeared higher among individuals who were elderly, male, or had certain comorbid condition (e.g. heart failure, or a cerebral vascular accident).  He specifically noted that medical literature did not reference nasal conditions as a risk factor.  

In a July 2011 addendum to his report, the VA examiner further reported that the Veteran's current CSAS was not caused by or a result of his service-connected ischemic heart disease.  The rationale for this opinion was that the risk factors for CSAS included advanced age, male, gender, heart failure, cerebrovascular accident, and several miscellaneous conditions such as treatment with certain drugs (methadone), acromegaly, hypothyroidism, and renal failure.  The examiner stated that the threshold for an increased risk for CSAS appeared to be heart failure associated with an ejection fraction of less than 45 percent.  Other studies revealed an association of sleep apnea with an increase in the New York Heart Association class, chronicity of heart failure, and severity of heart failure.  The examiner referred to specific records in the claims file, to include a private report dated in February 2009.  At that time, unstable angina and stent placement to the right coronary artery were noted.  There was severe left anterior descending artery disease with 50 percent stenosis.  A January 2011 chest X-ray revealed normal cardiac size and did not record evidence of heart failure.  Also noted was a September 2009 myocardial perfusion stress test which demonstrated MEATs of 13.40 with no electrocardiogram (EKG) changes.  The calculated ejection fraction was 60 percent.  Left ventricular function was read as normal.  The examiner further noted that VA treatment records did not reflect diagnosis of heart failure.  He summarized that the evidence did not suggest a diagnosis of heart failure which might be associated with central sleep apnea.  

Finally, this examiner reiterated his findings in an October 2011 addendum without changing his opinions as expressed above.  

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded great evidentiary weight to the VA specialist who reviewed the record and examined the Veteran and concluded that the Veteran's CSAS was not of service origin or associated with his ischemic heart disease.  

As such, what the Board is left with is the Veteran's contention that there is a relationship between current sleep apnea and military service or that it is a result of the service-connected ischemic heart disease.  To the extent that the Veteran ascribes his current condition to a service-connected disability, however, his opinion is not probative.  The Board acknowledges that a veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Sleep apnea, however, is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, such as snoring or waking in the middle of the night, the diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertions that there was a relationship are not credible or sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau, supra.  The value of lay assertions, as discussed above, is also applicable to the statements provided by the Veteran's spouse.  

The Board concludes that, for the reasons set forth above, the preponderance of the evidence is against the claim for service connection for sleep apnea, to include as secondary to service-connected disability.  Thus, the reasonable doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date Claim 

The Veteran claims that an effective date prior to February 8, 2011, is warranted for the grant of service connection for residuals of prostate cancer.  Specifically, he argues that he signed Agent Orange Exposure Petitions in the 1980s and again in the 1990s.  He also reported that he filed a petition with his service organization representative years back.  He also stated that while he understood the controlling relation of 38 C.F.R. § 3.400, he argued that his case was "beyond the scope" of the regulation, and that the denial of an earlier effective dated was patently incorrect.  See VA FORM 9 dated in November 2011.  

In a June 2011 rating decision, service connection for prostate cancer residuals with incontinence was granted based on the evidence of record which ceded exposure to Agent Orange.  Treatment records reflect a post service history of prostate cancer since 2001 for which he underwent a prostatectomy with eventual installation of a pump to generate urination.  

After carefully considering the evidence of record in light of the governing legal authority, however, the Board finds that none of the arguments advanced on the Veteran's behalf presents a basis for assignment of an effective date prior to February 8, 2011, for the grant of service connection for residuals of prostate cancer.  

Under the applicable criteria, the effective date of a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b) (2011).  

Because various arguments advanced by the Veteran suggest that a claim for prostate cancer was filed, or raised by the record, prior to February 8, 2011, consideration also must be given to the legal criteria governing claims for VA benefits.  

In order for benefits to be paid, a specific claim in the form prescribed by the VA must be filed.  38 C.F.R. § 3.151 (2011).  When, however, an informal communication is filed which expresses an intent to apply for one or more benefits, such communication will be considered an informal claim, and an application form will be forwarded to the claimant which, if completed and received within a year from the date it was sent to him, will be considered filed as of the date of receipt of the informal communication.  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits.  The communication may be from the claimant, his representative, a Member of Congress, or anyone acting as next friend of a claimant who is not sui juris.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).  

Initially, the Board notes that, while the Veteran may have signed Agent Orange Petitions in the 1980s and 1990s, this was before his prostate cancer was even diagnosed, so there could have been no claim filed for prostate cancer.  Likewise, no statement submitted by the Veteran or his representative prior to the statement received by the RO on February 8, 2011, indicates that service connection was being sought for prostate cancer residuals; thus no earlier statement may be construed as an informal claim for that benefit.  Clearly, the claim for prostate cancer was filed, and the diagnosis of such was rendered, more than one year after the veteran's discharge from service.  Thus, the Board finds that the date of receipt of the claim on February 8, 2011, is the earliest possible date on which service connection for this condition may be granted.  

Additionally, the Board notes that, while a treatment report may constitute an informal claim for some benefits, such as an increased rating for a condition already established as service connected, such is not the case with respect to original applications for service connection where, as in the instant case, there has been no prior allowance or disallowance of a formal claim for service connection.  See 38 C.F.R. § 3.157 (2011); Crawford v. Brown, 5 Vet. App. 33 (1993).  The Board would also point out that even if 38 C.F.R. § 3.157 were applicable in this case, there is no medical evidence that could be construed as raising a claim for prostate cancer residuals prior to February 8, 2011.  

For all the foregoing reasons, the Board finds that the Veteran's assertion that an informal claim for service connection for prostate cancer residuals was received prior to February 8, 2011, and that such provides a basis for a grant of an earlier effective date, is simply without merit.  The governing law and regulations are very specific, and the Board is bound by them.  See 38 U.S.C.A. § 7104(c) (2011).  

Under the circumstances, the Board must conclude that there is no legal basis for assignment of an effective date prior to February 8, 2011, for service connection for prostate cancer residuals, and that the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for sleep apnea, to include as secondary to service-connected ischemic heart disease, is denied.

An effective date prior to February 8, 2011, for the grant of service connection for residuals of prostate cancer, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


